— Writ of habeas corpus in the nature of an application to set bail upon Queens County Indictment No. 5140/94.
Upon the papers filed in support of the application and after hearing oral argument in support thereof and in opposition thereto, it is
Adjudged that the writ is sustained, without costs or dis*735bursements, to the extent of setting bail on Queens County Indictment No. 5140/94 in the sum of $250,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative.
Under the circumstances of this case, we find that the denial of bail to George Shaw was an improvident exercise of discretion. Bracken, J. P., Copertino, Pizzuto and Hart, JJ., concur.